DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but are moot in view of new grounds of rejection.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-4, 8-11, 15-17, 20 rejected under 35 U.S.C. 103 as being unpatentable over Duggirala [US 20040147840 A1] in view of Jung [US 20150005630 A1].
As per claim 1, Duggirala teaches a control method of an ultrasound imaging apparatus (Duggirala Fig 3), the control method comprising:
obtaining a first ultrasound image of a subject (Duggirala Fig 3 item 32);
obtaining a result of an analysis of the first ultrasound image (Duggirala Fig 3 items 36, 38, 38, involves obtaining results from analysis);
displaying a user interface, which allows selection of an operating mode of the ultrasound imaging apparatus, on a display, based on the result of the analysis (Duggirala Fig 3 steps 38, 42 back to 30. ¶0043 describes “the user configures the medical system by selecting a particular application or examination from a menu, a list or using a graphic user interface”.  Note this is in response to recommendation);
receiving a user input for selecting the operating mode of the ultrasound imaging apparatus via the user interface (Duggirala ¶0043 “configured by selecting specific ones of various imaging or scanning parameters for the medical system. In yet other embodiments, the medical system is configured by trigger, such as selection of a particular transducer… ”, also see ¶0047);
operating the ultrasound imaging apparatus in the operating mode based on the user input (Duggirala Fig 3 steps 30-32 after recommendation); and
obtaining a second ultrasound image while the ultrasound imaging apparatus is operating in selected operating mode (Duggirala Fig 3 step 32 perfumed again in loop).
wherein the result of the analysis of the first ultrasound image indicates at least one of whether protocol has been followed, whether the ultrasound image is appropriate for reading, whether the ultrasound image has an appropriate resolution, whether an additional ultrasound image should be taken, or whether to have an additional examination (Examiner chooses whether an additional ultrasound image should be taken, or whether to have an additional examination.  Duggirala ¶0071 “Recommended further acts may include … acquisition of a different image…” implies that analysis indicates as recommendation to user an additional examination or imaging needs to be performed). 
Duggirala does not expressly teach transmitting information related to the result of the analysis of the first ultrasound image to at least one external electronic apparatus: receiving a response message indicating that an additional ultrasound examination is either permitted or not permitted, from the at least one external electronic apparatus; and displaying, on the display, the received response message.
Jung also in the field of ultrasound processing teaches transmitting information related to the result of the analysis of the first ultrasound image to at least one external electronic apparatus (Jung Fig 24, ¶0351 “ In operation S2414, the ultrasound apparatus 3000 may provide the second device 2000 of the medical expert (for example, the doctor) with more detailed information”  this is based on S2411 and ultrasound scan at s410): 
receiving a response message indicating that an additional ultrasound examination is either permitted or not permitted from the at least one external electronic apparatus (Jung Fig 24, ¶0352 “the doctor may provide an expeditious feedback and may direct appropriate operations, … For example, the doctor located in a remote location may check the image and remotely direct the ultrasound apparatus to re-take the image, change the scan direction, take a different image, perform calibration, change imaging parameters, etc…” The request / order from remote doctor is inherently a permission), 
and displaying, on the display, the received response message (Jung Fig 12, ¶0230 “The ultrasound apparatus 3000 receives an order of the medical expert about an action that has to be performed from the second device 2000 in consideration of the status of the patient, and may display the action ordered by the medical expert on the chatting window 1200.”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Duggirala by integrating ultrasound information exchange as discussed in Jung.  The motivation would be for quickly identifying ultrasound information and reducing inconveniences for medical professionals and patients (Jung ¶0007-¶0008).
As per claim 9, has limitations similar to claim 1 and is rejected for same reasons as above.  Duggirala in view of Jung further teaches an ultrasound imaging apparatus comprising: a display (Duggirala Fig 1 item 14); a communication unit (Duggirala Fig 1 item 22 inherent, Jung Fig 20 shows communications, implying a unit); and a processor (Duggirala Fig 1 item 18, ¶0036 “processor 18”).
As per claims 17, has limitations similar to claim 1 and is rejected for same reasons as above.  Duggirala in view of Jung further teaches a computer program product including a non-transitory computer-readable recording medium storing a program for executing operations (“… the further acts are automatically started or performed by the medical system or other processor” inherently requires a computer program product as claimed), obtaining the result of an analysis of the first ultrasound image by using a learning network model (Duggirala ¶0024 “CAD based analysis, such as probabilistic classifiers or neural networks.”)
 As per claims 2, 15-16, 20, Duggirala in view of Jung  further teaches  wherein obtaining the result of the analysis of the first ultrasound image comprises: transmitting the first ultrasound image to an external server / electronic apparatus/ learning network module through a communication unit (Duggirala ¶0035 “Requests, data, algorithms or other CAD information provided from the memory 16”); and receiving from the external server, the result of the analysis of the first ultrasound image (Duggirala Fig 3, ¶0071, information inherently received from remote after CAD analysis).
As per claims 3, 10, Duggirala in view of Jung further teaches wherein the operating mode corresponds to one of a shear wave mode and a Doppler mode (Duggirala ¶0043 “the medical system is configured for scanning the associated anatomy in one or more modes, such as B -mode, C -mode, Doppler, M -mode, spectral Doppler, Doppler tissue imaging, strain imaging, elasticity imaging, shear wave imaging”).
As per claims 4, 11, Duggirala in view of Jung  teaches claims 1, 9 as discussed above.  Duggirala in view of Jung  further teaches displaying a user interface on the display which notifies a user that measurements, based on the result of the analysis of the first ultrasound image (Jung ¶0189, adding annotation recommendations, Jung Fig 24).
Duggirala in view of Jung does not expressly teach notifying that size measurement of a particular shape included in the first ultrasound image is required.  However, this is only one kind of information that needs to be conveyed to the ultrasound device.  Jung discloses measurement information may include a head girth and a neck girth of an embryo, a head size, a tumor size, etc. (See Jung ¶0169) hence it would have been an obvious modification that any changes or retaking of measurements be requested from doctor at device 2000, if such measurements were not satisfactory. 
As per claim 8, Duggirala in view of Jung wherein the result of the analysis of the first ultrasound image is generated by a learning network model performing the analysis (Duggirala ¶0024 “CAD based analysis, such as probabilistic classifiers or neural networks.”).

Claims 5-6, 12-13, 19 rejected under 35 U.S.C. 103 as being unpatentable over Duggirala in view of Jung as applied to claims 1, 9, 17 above and further in view of Shimizu [US 20050021375 A1].
As per claims 5, 12, 19, Duggirala in view of Jung  teaches claims 1, 9, 17 as discussed above.  Duggirala in view of Jung  does not expressly teach displaying, on the display, a notification that the information related to the result of the analysis of the first ultrasound image has been transmitted.
Shimizu teaches displaying on the display, a notification that the information related to the result of the analysis of the first ultrasound image has been transmitted (Shimizu Fig 8, ¶0071, diagnosis confirmation in response to diagnosis report mail).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify system in Duggirala in view of Jung by integrating report transmission as in Shimizu.  The motivation would be to provide a technique which helps a requesting doctor and a requested doctor efficiently make a cooperative diagnosis (Shimizu ¶0009)
As per claims 6, 13, Duggirala in view of Jung and Shimizu further teaches displaying, on the display, an interface that permits a user to select whether the information related to the result of the analysis of the first ultrasound image will be transmitted to the at least one external electronic apparatus (Shimizu Fig 5, Fig 7, Fig 11, permitting user to select which doctor can receive the report).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793